            Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 1 of 31



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


TIMMINS SOFTWARE CORPORATION d/b/a
MITREND

        Plaintiff,
                                                          C.A. No. 19-12053
 v.
                                                          JURY TRIAL DEMANDED
EMC CORPORATION d/b/a DELL EMC, DELL
TECHNOLOGIES INC., and DELL INC.

        Defendants.


                                        COMPLAINT

       This is an action for copyright infringement, violation of the Digital Millennium

Copyright Act (the “DMCA”), unjust enrichment, breach of contract, and unfair competition in

violation of both the Lanham Act (15 U.S.C. § 1125(a)) and Massachusetts General Laws

Chapter 93A, in which plaintiff Timmins Software Corporation d/b/a Mitrend (“TSC” or

“Plaintiff”) makes the following allegations against EMC Corporation d/b/a Dell EMC, Dell

Technologies Inc., and Dell Inc. (collectively, “Defendants”).

                                        THE PARTIES

       1.      Plaintiff Timmins Software Corporation is a Massachusetts corporation with a

principal place of business at 65 Boston Post Road West, Suite 160, Marlborough, Massachusetts

01752. At times, TSC has done business under the name “Mitrend” (and does so today). All

references to TSC in this Complaint include and incorporate Mitrend.

       2.      Upon information and belief, defendant EMC Corporation is a Massachusetts

corporation with its principal place of business at 176 South Street, Hopkinton, Massachusetts

01748, and may be served through its registered agent, Corporation Service Company, 84 State
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 2 of 31



Street, Boston, Massachusetts 02109. At all relevant times, EMC was (and is) physically

located, and conducts substantial business, in Massachusetts. Upon information and belief, EMC

is a wholly owned subsidiary of Dell Technologies Inc. and currently does business as Dell

EMC. All references to “EMC” in this Complaint includes and incorporates Dell Technologies

Inc. and Dell Inc. post-acquisition of EMC Corporation.

        3.      Upon information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682 and

may be served through its registered agent, Corporation Service Company, 251 Little Falls

Drive, Wilmington, Delaware 19808.

        4.      Upon information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682 and may be served

through its registered agent, Corporation Service Company, 251 Little Falls Drive, Wilmington,

Delaware 19808. Upon information and belief, Dell Inc. is a wholly owned subsidiary of Dell

Technologies Inc.

                                 JURISDICTION AND VENUE

        5.      This action arises under 17 U.S.C. § 101, et seq., 15 U.S.C. § 1121, et seq., and

common law. The court may rule on violations of 17 U.S.C. § 1202 pursuant to 17 U.S.C. §

1203.

        6.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        7.      This Court has personal jurisdiction over Defendants because, directly or through

intermediaries, each has committed acts within the District giving rise to this action, this action

arises out of Defendants’ contacts with this District, and EMC resides, maintains its headquarters



                                                  2
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 3 of 31



and offices, and conducts business in this District. In addition, the parties’ agreements at issue in

this case state that jurisdiction for any litigation “shall exclusively be in Massachusetts.”

       8.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400, as

well as under the parties’ agreements at issue in this case, which state that venue for any

litigation “shall be exclusively in Massachusetts.” As described below, a substantial portion of

the events or omissions that give rise to the claims occurred in Massachusetts.

                                  FACTUAL BACKGROUND

                                       TSC and its Business

       9.       Founded in 2003, TSC is a small, Massachusetts-based company employing fewer

than 15 full-time employees. TSC’s sole product is the Mitrend® platform, having invested over

13 years of investment into Mitrend’s® software, services, marketing, and customer education.

       10.      TSC develops software and solutions to help businesses understand their IT

infrastructure. TSC’s mission is to simplify IT requirements analysis in order to reduce the time,

complexity, and uncertainty involved with IT decision making. This mission was derived from a

key observation that the market lacked a clear data collection and analysis solution that was

robust, but was also easy to use, automated, and delivered quick insights. Such insights help

technology company sales organizations better identify sales opportunities for software, products

and/or services that improve their customer’s IT infrastructure and performance.

       11.      TSC’s products and services are comprised of two parts. First, TSC developed

the Mitrend® Collection Tools that are a combination of software, instructions, and procedures

that are provided to IT departments (usually via a technology company customer of TSC’s) to

acquire information about their IT systems. The term “Mitrend Collection Tools,” as used in this

Complaint, includes, but is not limited to, the Mitrend® Data Collection Procedures (written



                                                  3
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 4 of 31



instructions, rules, and processes for data collection, including use of the tools), the Mitrend®

QuickScripts (interpreted software that executes a series and sequence of commands), the

Mitrend® Scanner (compiled software for data collection via system application programming

interfaces (“API”), and the Mitrend® Data Analyzer (software for analysis of storage metadata

and data reducibility). Second, TSC developed its cloud-based SaaS (software-as-a-service)

platform to receive the output of the Mitrend Collection Tools, to analyze such output, and to

generate (using report templates) a human-readable report about various aspects of the target IT

infrastructure.

       12.        TSC has invested substantial time, effort, and resources to develop the Mitrend®

Collection Tools, TSC’s SaaS platform, and report templates. TSC made significant and

continuous investment in the user experience, platform capabilities, scaling and performance of

these products and services over more than 10 years. To protect its intellectual property and its

investments, TSC has, among other things, obtained copyright and trademark protection.

                                   TSC’s Relationship with EMC

       13.        EMC began using TSC’s analysis services in 2006. The parties entered into a

Master Services Partner Agreement on or about March 2, 2006 (the “MSPA”), and subsequently

entered into various amendments and statements of work (“SOWs”) relating to the products and

services that TSC provided to EMC.

       14.        In the early stages of the parties’ relationship, TSC would receive information

gathered from EMC’s target customers’ IT infrastructure using EMC’s collection software. TSC

personnel would analyze and interpret that information and provide a report summarizing the

target customer’s IT infrastructure and identify key findings and recommendations. EMC’s pre-

sales engineers would receive the report and use it as a sales aid with their target customers.



                                                   4
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 5 of 31



       15.      At this time, the industry (which included EMC) had no lightweight data

collection tools, instead relying on software developed for other purposes that were ill-suited for

sales purposes. Such software required lengthy setup procedures and required installation on the

target customers’ premises, which took significant time and resources, including security

reviews, validation, training, professional services, and other complexities. Further, once this

data collection software was installed and configured, the target customer would then have to

leave it in place for weeks to gather the requisite information prior to analysis.

       16.      The cumbersome – and slow – data collection software generally used by the

industry at the time (which also included EMC’s software) meant that technology companies

(including EMC) had limited ability to sell (or upsell) products and services to the IT

departments of target customers.

       17.      TSC’s vision and approach, which it conceived of independently from EMC, was

different than the prevailing one in industry at the time: an automated and accelerated process

that could be completed in minutes to hours, rather than weeks to months.

       18.      TSC began its own significant development of its new Mitrend® platform in

2006. This included devoting substantial time, effort, and resources to develop and (and later

enhance) the Mitrend Collection Tools, TSC’s SaaS platform, and the processes, rules, logic and

design that generated the Mitrend® assessment reports (collectively, the “report templates”).

       19.      The Mitrend® service was (and is) one that can be easily run on computers in an

IT infrastructure environment to rapidly collect information about those computers and receive

insight into the current state, challenges, and requirements of the environment.

       20.      In independently developing the Mitrend Collection Tools, TSC’s SaaS platform,

and report templates, TSC’s leveraged new practices and technologies, including cloud services



                                                  5
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 6 of 31



and “Web 2.0” technologies, to shift the burden of analysis to a more modern architecture. TSC

named its simplified collection software (which are part of the Mitrend Collection Tools)

“QuickScripts” to emphasize the speed and ease at which they could be run – and to distinguish

them from complex, installed software applications that were slow and cumbersome (such as

prior versions of EMC’s collection tools).

       21.      The elegance of TSC’s innovative solution – with the Mitrend® QuickScripts at

its core – was that it eliminated weeks from the sales cycle of TSC’s customers (which included

EMC), and was the foundation of TSC’s customers’ assessment service.

       22.      TSC developed and marketed its Mitrend Collection Tools independently from

EMC. EMC initially declined to use them, in favor of EMC’s old collection software. However,

EMC soon recognized that the Mitrend Collection Tools were superior for its sales process than

EMC’s other software and started using them.

       23.      Although Mitrend Collection Tools were first used by EMC’s Data Protection

business unit and sales organization, other EMC business units took notice. TSC’s business

quickly expanded with EMC, with a growing set of Mitrend Collection Tools that were used by

EMC’s Servers, Storage, and Applications Business Units.

       24.      Upon information and belief, the Mitrend Collection Tools rapidly became the

best, and primary, data collection and analysis solution that EMC’s sales engineers, resellers,

associates, partners, and technical teams within EMC used as a sales aid to sell (or upsell)

products and services to customer IT departments.

       25.      Upon information and belief, TSC’s products and services, which included the

Mitrend Collection Tools, became an integral part of EMC’s sales strategy across multiple

business units and were included in EMC sales training.



                                                 6
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 7 of 31



       26.      In fact, upon information and belief, within three years of EMC using the Mitrend

Collection Tools, the relevant EMC business units abandoned EMC’s collection tools to support

their sales efforts, and nearly exclusively used the Mitrend Collection Tools for this purpose.

       27.      Upon information and belief, the speed, ease of use, and accuracy of the Mitrend

Collection Tools, along with the effectiveness of the Mitrend® reports, were critical information

that EMC’s sales team used in selling and upselling products and services. Accordingly, upon

information and belief, the Mitrend Collection Tools (with the Mitrend® QuickScripts at the

heart) drove significant revenue for EMC, as such tools became the cornerstone of the

company’s sales efforts for multiple business units, provided a “foothold” at the customer for

other business units, was supported by top EMC sales executives, and became part of EMC’s

standard sales training and sales workflow.

       28.      Within a four year period, EMC’s relationship with TSC grew dramatically –

from several hundred thousand dollars a year, to several million dollars a year. During this time,

TSC invested significant engineering time, money, and effort to anticipate market opportunities,

develop, enhance, improve, and enhance its “scripts,” instructions, and processes (which

included the Mitrend Collection Tools).

       29.      Upon information and belief, at times during the parties’ relationship, EMC

considered independently developing its own solution to replace TSC’s Mitrend® service (which

included the Mitrend Collection Tools) but did not do so because, at least in part, the cost and

effort required was too high.

       30.      Throughout the entirety of the parties’ relationship, TSC’s primary contacts with

EMC were with employees located in Massachusetts.




                                                 7
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 8 of 31



                                     The Parties’ Agreements

       31.      On or about April 7, 2009, the parties entered into a SOW under the MSPA

(which is “Attachment A” to the MSPA) that formalized EMC’s prior use of, among other

things, the Mitrend Collection Tools. That SOW provided, in part, that all of the software and

templates that TSC developed (or would develop in the future) are TSC’s property, are

“proprietary” to TSC, that TSC also owned all derivative works therefrom, and that changes to

the software, rules, formulae, methodologies and the like or upon which such software is based

are also proprietary to TSC. Thus, the MSPA acknowledged TSC’s ownership of (and EMC’s

limited license to), at least, the Mitrend Collection Tools, and all derivative works thereof.

       32.      The same day (April 7, 2009), the parties also entered into a Master Software

License and Services Agreement (“MSLA”). The MSLA granted EMC a non-exclusive and

enterprise-wide license to use the Mitrend Collection Tools for its internal purposes, and to allow

EMC to provide them to its customers to run and collect information on their IT infrastructure.

       33.      The MSLA (and subsequent amendments) prohibited EMC from disassembling,

reverse engineering, or reverse compiling the licensed software (which included the Mitrend

Collection Tools) and also prohibited EMC from removing or altering any copyright notices (or

other similar notices) in any copies of the licensed software EMC made. It also required EMC,

at the end of the license period, to destroy or return all copies of the materials it licensed and

received from TSC.

       34.      Exhibit A to the MSLA specifically identified the “scripts” that constituted the

licensed software (e.g., Mitrend® QuickScripts that are part of the Mitrend Collection Tools). It

had the same scope of use as the 2009 SOW, made clear that the license grant was not perpetual,

and that, upon termination of the license, EMC was required to destroy or return the licensed



                                                  8
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 9 of 31



software. The scope of the license was subsequently expanded (in written agreements) in later

years to include “data protection” and “storage” assessments – and the corresponding Mitrend

Collection Tools necessary to provide those assessments.

       35.      In 2015, the parties entered into another SOW to the MSPA, which had a

“commencement date” of April 1, 2015. That SOW, which replaced the prior ones, expanded

the scope of products and services (and the corresponding license) that TSC provided to EMC.

Among other things, that SOW stated that it was TSC’s responsibility to “provide and maintain”

the “collection tools” (which include, but are not limited to, the Mitrend Collection Tools). It

also provided that, notwithstanding anything provided for in parties’ prior agreements, all

software (which included, but was not limited to, Mitrend® QuickScripts, Mitrend® Scanner,

and Mitrend® Analyzer) and templates solely developed by TSC are TSC’s property, that all

derivative works based on earlier versions of such software are TSC’s property, and that all

changes to such software, rules, formulae, methodologies or the like upon which the software is

based are also TSC’s property.

       36.      All of the Mitrend Collection Tools, and written procedures, rules, and

instructions that were provided to EMC contained or pointed to a copyright protection notice,

identifying TSC as the owner of such material. The Mitrend® Data Collection Procedures were

available on TSC’s website (for registered users, which included EMC and its customers), whose

terms of use included copyright provisions.

                         The Wind-Down of the Parties’ Relationship

       37.      The relationship between TSC and EMC was productive, and strong, until 2016.

During this time, TSC and EMC had active lines of communication, including a dedicated EMC

project manager who provided regular status updates and identified any outstanding issues. TSC



                                                 9
            Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 10 of 31



provided regular service updates, including enhancements and fixes. TSC participated in product

review and communication with EMC’s support teams to ensure all issues were satisfactorily

resolved.

          38.     Shortly after Dell Inc. acquired EMC and created Dell Technologies Inc. (which,

upon information and belief, became the parent corporation of EMC) in or about the fall of 2016,

things began to change.

          39.     Throughout 2016, including post-acquisition 2016 (the acquisition closed, upon

information and belief, on September 7, 2016) and as late as December, 2016, TSC was

repeatedly informed of EMC’s1 intent to continue the relationship for the upcoming 2017-2018

period.

          40.     Then, in early January, 2017, EMC unexpectedly informed TSC that it would

require new contract terms that included: (1) changing TSC to a contractor status (rather than a

“partner”); (2) TSC transferring ownership of its intellectual property to EMC (rather than

continue to own and license it); (3) allowing EMC to do what it wanted with that intellectual

property; and (4) allowing EMC to subsume the Mitrend® brand into its own yet-to-be-

determined brand. EMC’s unexpected demands were made with little time to negotiate, as the

MSPA would automatically renew on March 2, 2017 and the SOW needed to be extended by

April 1, 2017.

          41.     Upon information and belief, the timing of EMC’s sudden demands (which were

shortly before the automatic renewal of the MSPA and the expiration of the SOW) were

intentional and used as a tactic to pressure TSC to acquiesce. Upon information and belief, EMC

made these unreasonable demands because it believed that TSC had no choice but to agree, as


1
         For consistency, the Complaint refers to all defendants as “EMC” post-acquisition, but the use of that term
is meant also to include Dell Technologies Inc. and Dell. Inc.

                                                         10
             Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 11 of 31



EMC constituted TSC’s largest customer and was a substantial portion of its revenue.

       42.      TSC informed EMC that could not agree to these changes, and provided EMC

with a notice of termination on January 10, 2017, stating that termination of the MSPA would be

effective as of March 2, 2017. The notice of termination further advised EMC that, pursuant to

the SOW of April 1, 2015, TSC would continue to provide its products and services (and a

software license) to EMC until the expiration of that SOW on April 1, 2017. TSC nevertheless

indicated its willingness to negotiate.

       43.      Upon information and belief, TSC’s decision to terminate the parties’ agreements

was not something that EMC expected or that it had prepared for (meaning that, at the time of

the termination notice, EMC did not have any viable replacement option for the Mitrend®

platform).

       44.      In response to TSC’s termination notice, EMC demanded TSC agree to an

extension of the parties’ agreements. In insisting that TSC give it an extension on short notice,

EMC used the unequal bargaining power of the parties, and aggressively – and falsely – stated

that TSC was in breach of its legal obligations and therefore must enter into such an extension to

avoid further disputes.

       45.      In response to EMC’s undue pressure and threats, TSC acquiesced to EMC’s

demands and agreed to continue to provide its products and services (and a license to its

software) on a month-to-month basis after the April 1, 2017 expiration of the SOW, and even

allowed EMC to elect monthly extensions for a limited period of time.

       46.      The parties negotiated for several months, and then entered into a Wind-Down of

Master Services Agreement (the “Wind-Down Agreement”), which formalized the extension of

the parties’ agreements until November 16, 2017 and also contained additional provisions which



                                                11
          Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 12 of 31



supplemented and/or superseded, the parties’ prior agreements. The parties later entered into a

two week extension of the Wind-Down Agreement, which expired on November 30, 2017.

       47.     Among other things, the Wind-Down Agreement specifies certain “EMC

property” to which TSC disclaimed any ownership rights (and EMC demanded ownership rights

to). The Mitrend Collection Tools, TSC’s report templates, and TSC’s other instructions,

processes, and rules were not among the items listed or identified as EMC’s property.

       48.     The Wind-Down Agreement also contains a provision which required EMC to

return or destroy all instances of software (e.g., the Mitrend Collection Tools) or content that

TSC provided EMC, other than the reports that TSC generated for EMC during the course of the

parties’ relationship. In addition, the Wind-Down Agreement specified that neither party has any

license, implied or express, to use the other parties’ intellectual property. As such, EMC after

the expiration of the Wind-Down Agreement, no longer had a license to use TSC’s software and

intellectual property (which included, but was not limited to, the Mitrend Collection Tools – and

all derivative works thereof).

       49.     The Wind-Down Agreement also provided that there was no limitation on the

remedies or damages available for a party’s breach of the Wind-Down Agreement, and that any

such limitations in the parties’ prior agreements did not change this.

       50.     The parties agreed that Massachusetts shall be the forum and venue for any

litigation arising under, or in connection with, the Wind-Down Agreement. Similar forum

selection and choice of law provisions were also in the MSPA, the MSLA, and the parties’

related agreements.

             EMC’S Infringement of TSC’s Copyrights and Intellectual Property

       51.     Around the time the parties’ relationship ended, EMC announced the launch of a



                                                 12
            Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 13 of 31



competitive product – which it called Live Optics – to compete with TSC’s Mitrend® platform.

          52.   At the time, EMC claimed that Live Optics was “100% [EMC] IP.” EMC also

stated that it was giving Live Optics away for “free” as a “donation to the industry.” It later

claimed that “[n]othing is going away. It’s actually just a rebranded experience.”

          53.   Upon information and belief, the real reason EMC insisted that TSC agree to

extend the parties’ agreement beyond April 1, 2017 – including entering into the Wind Down

Agreement – was to allow EMC the additional time needed to develop, test, and deploy Live

Optics in secret. Upon information and belief, EMC insisted on this lengthy extension to

prevent TSC’s Mitrend® platform from having any “time to market” advantage over Live

Optics.

          54.   EMC’s Live Optics product is (and was), upon information and belief, intended to

do the same thing that the Mitrend® platform did – provide EMC’s sales team with a powerful

tool to sell (or upsell) products and services to existing and potential customers. Upon

information and belief, EMC intended its Live Optics offering to be used in the same way – and

for the same ends – as it had used the Mitrend® platform in general and the Mitrend Collection

Tools in particular.

          55.   EMC also, upon information and belief, provided assistance, instruction, and

encouragement to such third parties to copy, use, display, and/or publish its Live Optics products

(software, written processes, and written instructions). Upon information and belief, EMC did so

with the intention that such third parties copy, use, display, and/or publish Live Optics and,

among other things, the associated software, written processes, and written instructions.

          56.   At the end of June, 2019, a third party who was using the Mitrend Collection

Tools approached TSC because it observed similarities between certain of the Mitrend Collection



                                                13
          Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 14 of 31



Tools it had in its possession and certain of the scripts from EMC’s Live Optics product that it

had received from EMC. Upon information and belief, this third party was confused as to why

two competitors (EMC and TSC) were using the same scripts.

        57.    The third party sent TSC a side-by-side comparison of one script from Live

Optics that it received from EMC and the corresponding Mitrend® QuickScript (part of the

Mitrend Collection Tools). This side-by-side comparison revealed the nature and extent of

EMC’s unlawful use of the particular Mitrend Collection Tool.

        58.    Upon information and belief, EMC provides and distributes its Live Optics

product via a .zip file (either downloadable from a web site or otherwise) to its customers,

resellers, distributors, associates, vendors, partners, and/or other third parties. Upon information

and belief, such .zip file contains (and contained) Live Optics scripts for the UNIX and Windows

versions of NetWorker, NetBackup, and Tivoli Storage Manager (“TSM”) (individually and

collectively, the “Infringing Live Optics Collection Tools”). Upon information and belief, the

Infringing Live Optics Collection Tools are the only scripts contained in the aforementioned .zip

file.

        59.    Upon information and belief, EMC provides and distributes the aforementioned

.zip file, along with written instructions and procedures on how to use the aforementioned

scripts, in commerce in Massachusetts and in interstate commerce (as well as internationally).

                                   TSC’s Copyrighted Works

        60.    TSC developed the content, owns copyrights, and has obtained the following

copyright registrations issued by the United States Copyright Office covering the software

written and procedures (collectively, and individually, the “Copyrighted Mitrend Collection

Tools”), as listed below:



                                                 14
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 15 of 31



 Company                 Product                   Registration Date     Registration Number
 Timmins Software        Mitrend Data Collection   August 22, 2019       TX0008765805
 Corporation             Procedures
 Timmins Software        Mitrend NetBackup         August 22, 2019       TX0008765505
 Corporation             Collection Script for
                         Unix
 Timmins Software        Mitrend NetBackup         August 22, 2019       TX0008765493
 Corporation             Collection Script for
                         Windows
 Timmins Software        Mitrend NetWorker         August 22, 2019       TX0008765491
 Corporation             Collection Script for
                         Unix
 Timmins Software        Mitrend NetWorker         August 22, 2019       TX0008765489
 Corporation             Collection Script for
                         Windows
 Timmins Software        Mitrend TSM               August 22, 2019       TX0008765580
 Corporation             Collection Script for
                         Unix
 Timmins Software        Mitrend TSM               August 22, 2019       TX0008765563
 Corporation             Collection Script for
                         Windows



         61.   Copies of each of the aforementioned registration certificates, which are valid and

wholly owned by Plaintiff, are attached as Exhibits 1-7 hereto.

         62.   The Copyrighted Mitrend Collection Tools are wholly original, and TSC

exclusively owns any and all rights, title and interest, including all right under copyright, in each

of the Copyrighted Mitrend Collection Tools.

         63.   As described above, EMC had the opportunity to copy the Copyrighted Mitrend

Collection Tools.

         64.   Comparisons of each of the Copyrighted Mitrend Collection Tools with the

Infringing Live Optics Collection Tools demonstrates that EMC copied large portions of the

Copyrighted Mitrend Collection Tools, including arbitrary programmers’ decisions (including,

but not limited to, names of output files, the order of output files, and command line key words)

and the structure of the Copyrighted Mitrend Collection Tools, such that the Infringing Live

Optics Collection Tools are copies of and/or derived from the Copyrighted Mitrend Collection

Tools.

                                                   15
          Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 16 of 31



       65.     TSC believes that discovery will show that earlier versions of EMC’s Live Optics

products contained additional or other unlawful use of, at least, the Copyrighted Mitrend

Collection Tools, and reserves the right to add such instances as additional grounds in this action.

Upon information and belief, EMC’s infringements have continued to expand, with

infringements as old as 2017 and as new as 2019.

       66.     A comparison of the Copyrighted Mitrend Collection Tools with the Infringing

Live Optics Collection Tools reveals that EMC removed TSC’s copyright notices and replaced

them with its own copyright notices.

       67.     In addition, comparisons of the copyrighted Mitrend Data Collection Procedures

(TX0008765805) with the written instructions and procedures that EMC provides for, at least,

eight different Live Optics services (NetBackup, NetWorker, TSM, VNX, CommVault, Hitachi,

Avamar and Veeam) demonstrate that EMC copied large portions of and the structure of the

Mitrend Data Collection Procedures, such that the Infringing Live Optics Collection Tools are

copies of and/or derived from the Copyrighted Mitrend Collection Tools.

       68.     TSC believes that discovery will show that other Live Optics written instructions

or procedures contain additional or other unlawful use of the aforementioned copyrighted

Mitrend Data Collection Procedures, and reserves the right to add such instances as additional

grounds in this action.

       69.     EMC’s use of portions of the Copyrighted Mitrend Collection Tools is without

TSC’s authorization, consent or knowledge and without providing any compensation to TSC for

use of the Copyrighted Mitrend Collection Tools.

       70.     Upon information and belief, EMC’s copying and exploitation of the Copyrighted

Mitrend Collection Tools was (and is) willful, in disregard of, and indifference to the TSC’s



                                                16
            Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 17 of 31



rights.

          71.   Upon information and belief, EMC willful and intentional conduct was (and is)

committed to financially benefit from the Copyrighted Mitrend Collection Tools

          72.   TSC is the exclusive owner and author of additional copyright registrations

relating to the Mitrend Collection Tools. If discovery reveals that EMC is infringing (or has

infringed) these additional copyright registrations, TSC reserves the right to add such instances

as additional grounds in this action.

          73.   TSC is in the process of obtaining copyright registrations on additional aspects of

the Mitrend Collection Tools, earlier versions of the Copyrighted Mitrend Collection Tools, and

additional material relating to the Mitrend® platform’s written instructions, rules, and

procedures. Once those copyrights are registered, if discovery reveals that EMC infringed (or is

infringing) any of the material in those registrations, TSC reserves the right to add them to this

action as additional grounds.

          74.   TSC also believes that discovery will reveal other aspects of TSC’s Mitrend®

data collection software, rules, and processes that were used or copied without permission or

authority; improper use of TSC’s templates; forbidden reverse engineering TSC’s software; and

copying the functionality, user interface, and other aspects of TSC’s software. If discovery

reveals that EMC improperly used any such information, TSC reserves the right to add those

instances to this action as additional grounds.

          75.   Upon information and belief, EMC has been (and is) providing its Live Optics

product, including but not limited to the Infringing Live Optics Collection Tools and

accompanying written instructions and procedures, to its customers (actual and potential) for

them to run on their IT infrastructure. Upon information and belief, EMC is then taking the



                                                  17
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 18 of 31



output from those scripts (including the Infringing Live Optics Collection Tools), analyzing it,

and (via templates) creating reports for use in its sales process.

       76.     Upon information and belief, EMC is also providing such information, including

but not limited to the Infringing Live Optics Collection Tools, to its resellers, distributors,

associates, vendors, partners, and/or other third parties, along with written instructions and

procedures, on how to use such materials. Upon information and belief, EMC (or its resellers,

associates, vendors, distributors, and partners) then takes the collected data, analyzes it, and

prepares a report that is used to sell (or upsell) products and services.

       77.     Upon information and belief, EMC has used, and is using, the Infringing Live

Optics Collection Tools on a large scale with its customers, resellers, distributors, vendors,

partners, associates, and other third parties.

       78.     Even though the parties’ relationship is over, and EMC no longer has a license to

use or deploy the Mitrend® platform, EMC’s public materials still contain information about the

Mitrend® platform, and EMC even instructs third parties how to use it. See, e.g.,

https://community.emc.com/docs/DOC-62295. Even more egregiously, according to such

material, it was first posted in the last week of the parties’ relationship and was “updated” after

the end of the parties’ relationship. (Id.)

       79.     EMC’s ongoing and widespread infringement has had a significant impact on the

Mitrend business. Among other things, TSC lost direct licensing revenue from EMC, indirect

revenue in the form of subscribers and users, and lost sales momentum due to EMC’s improper

actions. EMC’s unlawful actions also forced TSC to lay off a significant portion of its staff in

2017, while refocusing its business to new markets.

       80.     As a result of EMC’s actions described above, TSC has been damaged and is



                                                  18
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 19 of 31



continuing to be damaged by the unauthorized copying, use, and distribution of the Copyrighted

Mitrend Collection Tools. EMC has never accounted for or otherwise paid TSC for using the

Copyrighted Mitrend Collection Tools after the expiration of the Wind-Down Agreement.

        81.     EMC’s conduct is causing, and will continue to cause, irreparable harm to TSC

for which there is no adequate remedy at law.

                                           COUNT I
                                (Direct Copyright Infringement)

        82.     Plaintiff repeats and realleges the allegations in paragraphs 1-81 above as if fully

set forth herein.

        83.     The Copyrighted Mitrend Collection Tools are original works of software and

written instructions and procedures, as described above.

        84.     Plaintiff is the exclusive author and owner of the Copyrighted Mitrend Collection

Tools, as set forth in paragraphs 60-62, above. Plaintiff holds valid copyright registration from

the U.S. Copyright Office for the Copyrighted Mitrend Collection Tools. The copyright

registrations are identified, dated, and numbered in Exhibits 1-7, attached hereto.

        85.     Defendants had access to Plaintiffs’ Copyrighted Mitrend Collection Tools.

        86.     Through the acts alleged above, Defendants were engaged and are engaging in

acts of direct copyright infringement by using, reproducing, distributing, creating derivative

works from, displaying, importing/exporting, and/or publicly displaying any of Plaintiff’s

registered copyrights in violation of Section 501 of the Copyright Act, 17 U.S.C. § 501. In

particular, at least Defendants’ Infringing Live Optics Collection Tools directly infringe

Plaintiff’s registered copyrights in, at least, the Copyrighted Mitrend Collection Tools.

        87.     Defendants do not have authorization, license, or permission from Plaintiff to

reproduce, distribute, display, create derivative works from, import/export, publicly display, use,


                                                 19
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 20 of 31



adapt, advertise, promote, or offer any of Plaintiff’s Copyrighted Mitrend Collection Tools.

         88.    Upon information and belief, Defendants’ infringing conduct is and continues to

be willful and with knowledge that Plaintiff had rights in the Copyrighted Mitrend Collection

Tools.

         89.    As a result of Defendants’ infringing conduct, Plaintiff has been and will continue

to be harmed. Plaintiff is entitled to an injunction restraining Defendants and their officers,

agents, and employees, and all persons acting in concert with them, from engaging in any further

such acts in violation of the copyright laws.

         90.    Plaintiff is further entitled to recover damages from Defendants as a result of

Defendants’ infringing conduct including, but not limited to, any gains, profits or advantages

obtained by Defendants relating to their acts of infringement alleged above. Among other things,

Plaintiff is entitled to recover actual damages it has suffered, Defendants’ profits that are

attributable to the infringement, and all other damages to which it is entitled to under 17 U.S.C. §

504. At present, Plaintiff cannot ascertain the amount of such damages, gains, profits, and

advantages.

                                          COUNT II
                             (Contributory Copyright Infringement)

         91.    Plaintiff repeats and realleges the allegations in paragraphs 1-90 above as if fully

set forth herein.

         92.    Defendants induced, caused, and materially contributed to the infringing acts of

others (and are continuing to do so) by encouraging, inducing, allowing, and assisting customers,

third party resellers, distributors, vendors, partners, affiliates, associates, and/or other third

parties to reproduce, distribute, display, create derivative works from, import/export, publicly

display, use, adapt, advertise, promote, or offer, at least, the Infringing Live Optics Collection


                                                   20
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 21 of 31



Tools (which infringe, at least, Plaintiff’s Copyrighted Mitrend Collection Tools).

       93.     Defendants had knowledge of the infringing acts relating to, at least, Plaintiff’s

Copyrighted Mitrend Collection Tools.

       94.     The acts and conduct of the Defendants, as alleged herein, constitutes

contributory copyright infringement.

       95.     Plaintiff is entitled to an injunction restraining Defendants and their officers,

agents, and employees, and all persons acting in concert with them, from engaging in any further

such acts in violation of the copyright laws.

       96.     Plaintiff is further entitled to recover damages from Defendants the damages it

has sustained as a result of Defendants’ contributorily infringing conduct including, but not

limited to, any gains, profits or advantages obtained by Defendants relating to acts of

infringement alleged above. Among other things, Plaintiff is entitled to recover actual damages

it has suffered, Defendants’ profits that are attributable to the infringement, and all other

damages to which it is entitled to under 17 U.S.C. § 504. At present, Plaintiff cannot ascertain

the type and amount of such damages, gains, profits, and advantages.

                                        COUNT III
               (Alteration or Removal of Copyright Management Information)

       97.     Plaintiff repeats and realleges the allegations in paragraphs 1-96 above as if fully

set forth herein

       98.     Each of the Plaintiff’s Mitrend Collection Tools, including but not limited to the

Copyrighted Mitrend Collection Tools, and all of the written instructions, and procedures that

were provided to Defendants contained or pointed to copyright notices identifying Plaintiff as the

owner of its original and protected copyright material.

       99.     The inclusion of a copyright notice, including the identity of the Plaintiff,


                                                 21
          Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 22 of 31



constitutes “copyright management information” as defined in 17 U.S.C. § 1202(c).

       100.    Defendants, without authority of Plaintiff or the law, intentionally removed and/or

altered and have caused and induced others to remove and/or alter such copyright management

information from Plaintiff’s subject works, and have thereafter distributed the improperly

modified works, having reasonable grounds to know that such acts will constitute, induce,

enable, facilitate, or conceal an infringement of a copyright in violation of 17 U.S.C. §1202(b).

       101.    Defendants’ removal or alteration of copyright management information from

Plaintiff’s subject works, and their subsequent distribution of the improperly modified works

was, and is, willful and intentional and was, and is, executed with full knowledge of Plaintiff’s

rights under copyright law, in and in disregard of Plaintiff’s rights.

       102.    Plaintiff is entitled to recover its actual damages suffered as a result of the

violation and any gains or profits of Defendants attributable to the violation not taken into

account in computing actual damages, or, at Plaintiff’s election, statutory damages pursuant to 17

U.S.C. § 1203(c). At present, Plaintiff cannot ascertain the type and amount of such damages,

gains, profits, and advantages.

       103.    Plaintiff is entitled to recover costs and attorneys’ fees from Defendants pursuant

to 17 U.S.C. § 1203(b).

       104.    Defendants’ violations of 17 U.S.C. § 1202(b) have caused and, unless restrained

by this Court, will cause irreparable injury to Plaintiff not fully compensable in monetary

damages. Pursuant to 17 U.S.C. § 1203(b)(1), Plaintiff is entitled to injunctive relief enjoining

Defendants from any further such violations.

                                           COUNT IV
                                       (Unjust Enrichment)

       105.    Plaintiff repeats and realleges allegations in paragraphs 1-104 above as if fully set


                                                 22
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 23 of 31



forth herein.

        106.    Defendants have unlawfully received benefits from their unauthorized

infringement of Plaintiff’s original Mitrend Collection Tools material, including but not limited

to the Copyrighted Mitrend Collection Tools, as well as all other software, scripts, written

instructions and procedures, and other material that Plaintiff provided to Defendants.

        107.    Defendants have accepted and retained the benefits of knowing that their conduct

was unjust and that retaining the benefits was inequitable.

        108.    Defendants have been, and continue to be, unjustly enriched by retaining the

benefits that they have received as a result of their improper conduct.

        109.    As a result of Defendants’ improper actions, Plaintiff has suffered damages in an

amount and type to be proven at trial.

                                              COUNT V
                                         (Breach of Contract)

        110.    Plaintiff repeats and realleges the allegations in paragraphs 1-109 above as if fully

set forth herein.

        111.    Defendants voluntarily entered into the MSPA, MSLA (and various amendments

and additions to those agreements), SOWs, and the Wind-Down Agreement. Defendants

received substantial benefits from those agreements, including obtaining a license to Plaintiff’s

intellectual property.

        112.    Section 14.2 of the MSPA requires, among other things, that a party receiving

confidential information must “protect” it, shall only use such information only to fulfill

obligations or exercise rights under the MSPA, shall limit the distribution of such confidential

information to persons performing duties in connection with the agreement, and shall notify the

other party of any actual or suspected breaches or violations thereof. The MSLA and the parties’


                                                 23
          Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 24 of 31



Non-Disclosure Agreement had similar provisions. See, e.g., MSLA, §3.1; Nondisclosure

Agreement, § 3 (effective on or about March 2, 2006). TSC provided confidential information to

Defendants, including but not limited to the Mitrend Collection Tools (which includes but is not

limited to the Copyrighted Mitrend Collection Tools), templates, and other instructions and

procedures during the term of the parties’ various agreements.

       113.    The April, 2009 SOW (Attachment A to the MSPA) states that all software and

materials, which include (but are not limited to) the Mitrend Collection Tools, are the property of

Plaintiff and can only be used by EMC during the term of the license agreement and under the

terms of the parties’ statements of work. That provision also extends Plaintiff’s ownership to

derivative works based on, among other things, the Mitrend Collection Tools. EMC also agreed

that any collection tools it would use in the future only would be EMC’s property if they

constitute work solely of EMC, not joint work. The parties’ most recent SOW made clear that

all software and templates developed by Plaintiff, and all derivative works therefrom, are the

property of Plaintiff. See, e.g., SOW for Data Protection and Product Protection Analysis to the

MSPA, § 4.2 (commencement date April 1, 2015).

       114.    Section 1.1.1 of Exhibit A to the MSLA states that EMC shall not reverse

engineer or reverse compile the software it licensed from TSC, which includes (but is not limited

to) the Mitrend Collection Tools and only use such software as permitted under the license.

Section 5.4 states that the license granted was not perpetual and that, upon termination, EMC

shall destroy or return all copies of the licensed software. Other, later, amendments to the

MPLA had the same (or similar) requirements. See also, e.g., MPLA, Ex. A-1, §§ 1.1.1, 5.4; id.

at Ex. A-2 §§ 1.1.1, 5.4

       115.    Section 11.6 of the Wind-Down Agreement required EMC to return or destroy



                                                24
          Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 25 of 31



Plaintiff’s software and content provided to EMC, which included but is not limited to the

Mitrend Collection Tools, and associated instructions and procedures, at the conclusion of the

Wind-Down Agreement. Section 11.9 also made clear that EMC has no implied license to use

Plaintiff’s intellectual property, which includes (but is not limited to) the Mitrend Collection

Tools, templates, and associated instructions and procedures.

       116.    The Wind-Down Agreement terminated on November 30, 2017, and with it the

MSPA, MSLA and all other of the parties’ agreements (although the surviving provisions and

obligations continued).

       117.    Upon information and belief, Defendants did not return or destroy Plaintiff’s

intellectual property, which includes but is not limited to the Mitrend Collection Tools, and

associated instructions and procedures in violation of, at least, the aforementioned contractual

provisions and Defendants’ contractual obligations.

       118.    Upon information and belief, Defendants did not protect Plaintiff’s confidential

information and used such confidential information beyond the limits as set forth in the parties’

agreements. Defendants also failed to inform Plaintiff of any actual or suspected breaches of the

parties’ agreements relating to confidentiality.

       119.    Upon information and belief, Defendants have continued to use, distribute, and

offer Plaintiff’s intellectual property, which includes but is not limited to the Mitrend Collection

Tools, templates, and associated instructions and procedures without any license from TSC.

       120.    Upon information and belief, Defendants used, reverse engineered and/or

compiled Plaintiff’s intellectual property, which includes but is not limited to the Mitrend

Collection Tools templates, and associated instructions and procedures, in violation of, at least,

the aforementioned contractual provisions and Defendants’ contractual obligations.



                                                   25
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 26 of 31



        121.    Defendants’ conduct constitutes a breach of, at least, the aforementioned

contractual provisions.

        122.    As a result of Defendants’ breaches, Plaintiff has suffered damages in an amount

and type to be proven at trial.

                                           COUNT VI
                          (Unfair Competition Under 15 U.S.C. § 1125(a))

        123.    Plaintiff repeats and realleges the allegations in paragraphs 1-122 above as if fully

set forth herein.

        124.    Defendants’ unauthorized uses, including but not limited to, its intentional and

blatant infringement of the Mitrend Collection Tools and/or the Mitrend Data Collection

Procedures, its false statements about Live Optics (e.g., that it is “100% Dell IP” and “[n]othing

is going away. It’s actually just a rebranded experience”), its current and continuing references to

the Mitrend® platform in its public-facing documentation, the copying of the basic elements of

the Mitrend® platform are likely to deceive consumers as to consumers as to the origin, source

sponsorship, or affiliation of Defendants’ products and services.

        125.    Defendants’ unauthorized use in interstate commerce constitutes false designation

of origin and passing off in connection with its Live Optics products and services, in violation of

§ 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        126.    Defendants’ unauthorized uses in commerce are likely to deceive consumers as to

the origin, source, and/or sponsorship of their Live Optics product.

        127.    Defendants’ conduct, as described herein, also constitutes unfair competition in

violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        128.    Defendants’ acts and conduct have caused irreparable injury to Plaintiff's

goodwill and reputation. The injury to Plaintiff is, and continues to be, ongoing and irreparable


                                                 26
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 27 of 31



and, unless enjoined, will continue to cause a likelihood of confusion and deception of members

of the trade and public, and will cause injury to TSC’s goodwill and reputation. An award of

monetary damages alone cannot fully compensate Plaintiff for its injuries. Plaintiff is entitled to

injunctive relief against Defendants, pursuant to § 34 of the Lanham Act, 15 U.S.C. § 1116.

        129.    Because Defendants actions were (and are) willful and intentional, Plaintiffs are

entitled to attorneys’ fees pursuant to 15 U.S.C. § 1117.

        130.    Plaintiff is also entitled to Defendants’ profits and Plaintiff’s damages, trebled,

and to reasonable attorneys’ fees and costs,

                                       COUNT VII
          (Unfair Trade Practices Under Massachusetts General Law Chapter 93A)

        131.    Plaintiff repeats and realleges the allegations in paragraphs 1-130 above as if fully

set forth herein.

        132.    At all relevant times, Plaintiff and Defendants were engaged in trade or commerce

within the meaning of Massachusetts General Laws c. 93A, §§ 1 and 11. For example, Plaintiff

and Defendants engaged in trade and business relating to the Mitrend® platform, entered into the

aforementioned agreements, and had the aforementioned interactions in the Commonwealth.

        133.    Defendants have engaged in unfair acts and practices and used unfair methods of

competition within the meaning of Massachusetts General Laws c. 93A. For example, and

without limitation, Defendants improperly pressured TSC to agree to unreasonable contract

terms, used knowingly false accusations and leveraged the parties’ unequal bargaining power to

force TSC to agree to an extension of the parties’ agreement and then used that extension to buy

time and retain access to the Mitrend platform to develop EMC’s Live Optics product, and

falsely – and misleadingly – claimed that its Live Optics product is “100% Dell IP” and that

“Nothing is going away. It’s actually just a rebranded experience.”


                                                  27
              Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 28 of 31



           134.   Defendants’ unfair or deceptive acts or trade practices occurred primarily and

substantially in Massachusetts. For example, and without limitation, Defendants’ unfair or

deceptive acts have been committed, received, and acted upon in Massachusetts, where both TSC

and EMC reside and do business.

           135.   The Defendants’ unlawful actions as described herein were intentional, willful,

and knowing. These actions were immoral, unethical, oppressive, and/or unscrupulous.

           136.   As a direct and proximate result of the foregoing unfair or deceptive practices of

Defendants, Plaintiff has suffered (and continues to suffer) significant harm in the form of lost

profits or property, and lost sales momentum due to EMC’s improper actions, loss of goodwill,

and damage to its reputation. Defendants’ improper actions also forced TSC to off a significant

portion of its staff in 2017 and to refocus its business to new markets.

                                            JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a jury trial on all claims herein so

triable.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests this Court enter judgment in its favor as

follows:

                  A.      That Defendants have violated Section 501 of the Copyright Act (17

U.S.C. § 501) and infringed, and continue to infringe, Plaintiff’s Copyrighted Mitrend Collection

Tools;

                  B.      That Defendants have contributorily infringed, and continue to

contributorily infringe, Plaintiff’s Copyrighted Mitrend Collection Tools;;

                  C.      That Defendants removed and/or altered Plaintiff’s copyright management



                                                    28
          Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 29 of 31



information from Plaintiff’s Copyrighted Mitrend Collection Tools, and distributed such

improperly modified material in violation of 17 U.S.C. § 1202(b);

               D.      That there is substantial likelihood that Defendants will continue to

infringe, or induce infringement of, Plaintiff’s copyrights and violate 17 U.S.C. § 1202(b) unless

enjoined from doing so;

               E.      That Defendants, their officers, agents, servants, employees, all parent and

subsidiary companies, all assignees and successors in interest and those persons in active concert

or participation with Defendants, including Defendants’ customers, resellers, distributors,

associates, vendors, and partners, be permanently enjoined from: (i) using, performing,

manufacturing, importing/exporting, reproducing, distributing, adapting, displaying, advertising,

promoting, offering (including but not limited to offering for “free” or for sale) any materials that

are substantially similar to any of Plaintiff’s registered works, or are copied from or derived from

the registered works; and (ii) continuing to violate 17 U.S.C. § 1202(b);

               F.      That Defendants, their officers, agents, servants, employees, all parent and

subsidiary companies, all assignees and successors in interest and those persons in active concert

or participation with Defendants, including Defendants’ customers, resellers, associates,

distributors, vendors, and partners be ordered to destroy or deliver for destruction all materials in

their possession, custody or control that Defendants used in connection with their infringing

conduct, including without limitation all remaining copies of any products and works that

embody, are derived from, and/or reproduce or other copy Plaintiff’s registered works, as well as

means for recreating or developing them.

               G.      That judgment be entered for Plaintiff and against Defendants for

Plaintiff’s actual damages, which include, among other things, its lost profits, diminished value



                                                 29
           Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 30 of 31



of Plaintiff’s copyright protected material, and for Defendants’ gains, profits, or advantages

relating to Defendants’ conduct complained of herein in an amount to be determined at trial,

including pre-judgment and post judgment interest for Defendants’ infringement of Plaintiff’s

registered copyrights;

                H.       That judgment be entered for Plaintiff and against Defendants for statutory

damages pursuant to 17 U.S.C. § 1203(c);

                I.       That judgment be entered for Plaintiff and against Defendants for costs

and attorneys’ fees pursuant to 17 U.S.C. § 1203(b)(4) and (5) and/or other applicable law;

                J.       That Defendants be required to account for all gains, profits, and

advantages derived from their acts complained of herein and/or other violations of the law;

                K.       That Defendants have been unjustly enriched by their conduct complained

of herein and/or other violations of the law, and that Plaintiff be awarded damages in an amount

and type to be proven at trial;

                L.       That Defendants breached the MSPA, MSLA, the Wind-Down

Agreement, and/or related agreements and that Plaintiff be awarded damages in an amount and

type to be proven at trial;

                M.       That Plaintiff be awarded enhanced and punitive damages as permitted by

law, including Massachusetts General Law Chapter 93A;

                N.       That Plaintiff be awarded Defendants’ profits and Plaintiff’s damages,

trebled, and to reasonable attorneys’ fees and costs under 15 U.S.C. § 1116(a) and § 1117; and

                O.       All such further and additional relief as the Court deems just and proper.




                                                  30
        Case 1:19-cv-12053-IT Document 1 Filed 10/03/19 Page 31 of 31



October 3, 2019
                                       PLAINTIFF TIMMINS SOFTWARE
                                       CORPORATION d/b/a MITREND

                                       By its attorneys,

                                       /s/ Benjamin M. Stern
                                       Benjamin M. Stern, MA Bar # 646778
                                       Robert Hover, MA Bar # 685975
                                       VERRILL DANA LLP
                                       One Federal Street
                                       Boston, Massachusetts 02108
                                       (617) 309-2600
                                       bstern@verrill-law.com
                                       rhover@verrill-law.com

                                       Sara Hirshon, MA Bar # 662202
                                       VERRILL DANA LLP
                                       One Portland Square
                                       Union Street
                                       Portland, Maine 04112
                                       (207) 774-4000
                                       shirshon@verrill-law.com




                                     31
